Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is responsive to the amendment filed on 12/22/2021. As directed by the amendment: claims 1, 9, 14, 16, and 18-19 have been amended, no claims have been withdrawn, claims 2 and 17 have been cancelled, and new claims 21-22 have been added.  Thus, claims 1, 3-16, and 18-22 are presently under consideration in this application.

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 has been received and approved.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “means for holding” in claims 1, 11, and 16 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a term “means” coupled with functional language “for holding” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 25, 27, and 29 have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The abstract of the instant invention publication (20190282019) discloses 
device for beverage production by the action of a hand-held blender, wherein the device comprises a filtering beaker, wherein the filtering beaker has at least one filtering area, wherein the at least one filtering area comprises pores, wherein the device further comprises a containing beaker having a larger diameter than that of the filtering beaker sufficient for accommodating the filtering beaker loosely in its interior, and wherein the device further comprises a pestle appropriate for being inserted into and occupying the section of the filtering beaker and means for holding the filtering beaker to the containing beaker.
Paragraph (0020) of the instant invention publication (20190282019) discloses means for holding the filtering beaker. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 10, 12-15, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 3-8, 10, 12-15, and 18-22, recites the preamble “Device for beverage production in accordance with claim…” renders claims indefinites. It is unclear for whether this device is the same as the one recited in the preamble of the preceding independent claims 1, 11, and 16. If it is so, then "the" or "said" should be used, i.e. “The device...”  If it is not, then essential structural cooperative relationships between the two are suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-15, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billadeau (US 20140242240 A1) in view of Sands (US 20050068847 A1) and Khalifa (US 20100224078).
Regarding claim 1, Billadeau discloses a device 10 (fig. 2) for beverage production by an action of a hand-held blender (i.e. a portable beverage mug), 
wherein the device comprises a filtering beaker 30 (fig. 2, i.e. an infuser), wherein the filtering beaker has at least one 5filtering area 35 (fig. 2, i.e. porous section), wherein the at least one filtering area comprises pores 37 (fig. 2) having between 0.1 and 0.8 millimeters (i.e. 0.5 mm or smaller) in diameter (¶ 0026), 
wherein the device 10 (fig. 2) further comprises a containing beaker 12 (fig. 2, i.e. called a cup) having a larger diameter than that of the filtering beaker 30 (fig. 2, i.e. an 
10wherein the device 10 (fig. 2) further comprises a pestle 40 (fig. 3, i.e. the infuser press assembly) appropriate for being inserted into and occupying a section of the filtering beaker 30 (fig. 2, i.e. an infuser) and 
means for holding the filtering beaker to the containing beaker 12 (fig. 2, i.e. called a cup) (¶ 0031).
Billadeau discloses all the limitations of the claimed invention as set forth above, except for wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters; and wherein the at least one filtering area are arranged on a base of the filtering beaker.
Sands does not specifically teach wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters.  However, Sands teaches a general tubular body (113) of variable diameters in order to enable it to be used in the blender container (106) (see figure 12; ¶ 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Billadeau‘s reference, to include such body dimension as set forth above, as suggested and taught by Sands, for the purpose of providing a proper fitting.   Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/sizes involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Moreover, Khalifa teaches wherein the at least one filtering area (see figures 2, are arranged on a base (not labeled, see figures 4 and 19, i.e. the very bottom of inner 
With respect to claims 3 and 12, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein the at least one filtering area 114 (fig. 11) is arranged on lateral walls of the filtering beaker 111 (fig. 11, i.e. called a juicer member).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such filtering area(s) arrangement as set forth above, as suggested and taught by Sands, for the purpose of straining juice being generated by the juicer member (111) (¶ 0043).
With respect to claims 4 and 13, Billadeau in view of Sands and Khalifa  discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein the at least one filtering area 114 (fig. 11) is located on a bottom portion of the lateral walls (not labeled, see figure 7 for example, i.e. the bottom of the tubular body 113 wall) of the filtering beaker 111 (fig. 11, i.e. called a juicer member). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such filtering 
With respect to claims 5 and 14, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the at least 25one filtering area 35 (fig. 2, i.e. porous section) comprises a window covered in its entirety by a mesh having an opening 37 (fig. 2) size of between 0.1 and 0.8 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller).
With respect to claim 7, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pestle 40 (fig. 3, i.e. the infuser press assembly), on the inside of the filtering beaker 30 (fig. 2, i.e. an infuser), can carry out an ascending and descending motion (i.e. up and down motion) and can rotate on its vertical axis (¶ 0031).
With respect to claim 8, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein a body of the pestle (i.e. a generally elongated plunger 119), when it is supported on a base of the filtering beaker 111 (fig. 14, i.e. a juicer member), occupies an interior of said filtering beaker covering the at least one filtering area (see figure 14) (abstract; ¶ 0039). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such pestle/plunger as set forth above, as suggested and taught by Sands, for the purpose of engaging operatively the interior of the blender container (¶ 0004).
claim 9, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pores 37 (fig. 2) are between 0.2 and 0.6 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller).
With respect to claim 10, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Sands further discloses wherein the pestle (i.e. a generally elongated plunger 119) is 10compact and occupies an interior of the filtering beaker 111 (fig. 14, i.e. a juicer member) at least up to a point to where the at least one filtering area reaches (see figure 14). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such pestle/plunger as set forth above, as suggested and taught by Sands, for the purpose of engaging operatively the interior of the blender container (¶ 0004).
With respect to claim 11, Billadeau in view of Sands and Khalifa discloses all the limitations of the claimed invention as set forth above in Claim 1 (same features) of which Billadeau further discloses including by mixing and filtering a solid (i.e. coffee (ground, instant, coffee bag/pouch), tea (leaves, instant, ground, tea bag/pouch), and herbs) and a liquid (i.e. water) by an action of a blending element (i.e. a portable beverage mug) or system.   Sands does not specifically teach wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters.  However, Sands teaches a general tubular body (113) of variable diameters in order to enable it to be used in the blender container (106) (see figure 12; ¶ 0040-0041).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to 
With respect to claim 15, Billadeau in view of Sands and Khalifa discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein in between an outer perimeter of the filtering beaker 30 (fig. 3, i.e. an infuser) and an inner perimeter of the containing beaker 12 (fig. 2, i.e. called a cup) there remains a defined open, free space (¶ 0039-0041, i.e. removable lid 21).
With respect to claim 21, Billadeau in view of Sands and Khalifa discloses all the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pores 37 (fig. 2) have between 0.2 and 0.4 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billadeau (US 20140242240 A1) in view of Sands (US 20050068847 A1) and Khalifa (US 20100224078) as applied to claim 1 above, and further in view of Lee (US 2011/0185921 A1).
Regarding claim 6, Billadeau in view of Sands and Khalifa discloses all the limitations of the claimed invention as set forth above, except for wherein a top portion of the filtering beaker has a widened area, wherein, at one point of the 30widened area, the filtering beaker has a diameter equal to that of the containing beaker.
. 

Claims 16, 18-19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billadeau (US 20140242240 A1) in view of and Khalifa (US 20100224078).
Regarding claim 16, Billadeau discloses a device 10 (fig. 2) for beverage production by an action of a blending element or system (i.e. a portable beverage mug)
wherein the device comprises a filtering beaker 30 (fig. 2, i.e. an infuser), 
wherein the filtering beaker 30 (fig. 2, i.e. an infuser) comprises a top opening 32 (fig. 3) configured for introducing the blending element or system into the filtering beaker, a closed base 31 (fig. 1, i.e. a closed infuser bottom), and at least one lateral wall 33 (fig. 3) extending between the top opening 32 (fig. 3) and the closed base 31 (fig. 1, i.e. a closed infuser bottom), 
wherein the at least one lateral wall 33 (fig. 3) 10has at least one filtering area 35 (fig. 3, i.e. porous section) comprising pores between 0.1 and o.8 millimeters (i.e. 0.5 mm or smaller) in diameter (¶ 0026), 

a pestle 40 (fig. 3, i.e. the infuser press assembly) appropriate for being inserted into the filtering beaker 30 (fig. 2, i.e. an infuser) through the top opening 32 (fig. 3) and occupying a section (see figure 7 for example) of said filtering 15beaker 30 (fig. 2, i.e. an infuser), and means for holding the filtering beaker to the containing beaker 12 (fig. 2, i.e. called a cup), wherein in between an outer perimeter of the filtering beaker 30 (fig. 3, i.e. an infuser) and an inner perimeter of the containing beaker 12 (fig. 2, i.e. called a cup) there remains a defined open, free space (¶ 0039-0041, i.e. removable lid 21).
Billadeau discloses all the limitations of the claimed invention as set forth above, except for wherein the at least one filtering area are arranged on a base of the filtering beaker.
However, Khalifa teaches wherein the at least one filtering area (see figures 2, are arranged on a base (not labeled, see figures 4 and 19, i.e. the very bottom of inner cup 30, 560) of the filtering beaker (30, 560, i.e. an inner cup) (¶ 0051, 0079). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Billadeau‘s reference, to include such filtering area location as set forth above, as suggested and taught by Khalifa, for the purpose of allowing coffee to be brewed in one container of the device, and subsequently running the brewed coffee through a filter and into a secondary container of the same device (¶ 0013).
claim 18, Billadeau in view of Khalifa discloses the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pores 37 (fig. 2) are between 0.2 and 0.6 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller).
With respect to claim 19, Billadeau in view of Sands and Khalifa discloses all the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the containing beaker 12 (fig. 2, i.e. called a cup) has on its inner bottom a recess 18 (fig. 2, i.e. an interior volume) capable of lodging the closed base 31 (fig. 2) of the filtering beaker 30 (fig. 2, i.e. an infuser) (¶ 0022, 0025).
With respect to claim 22, Billadeau in view of Khalifa discloses all the limitations of the claimed invention as set forth above of which Billadeau further discloses wherein the pores 37 (fig. 2) have between 0.2 and 0.4 millimeters in diameter (¶ 0026, i.e. 0.5 mm or smaller).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Billadeau (US 20140242240 A1) in view of and Khalifa (US 20100224078) as applied to claim 16 above, and further in view of Sands (US 20050068847 A1).
Regarding claim 20, Billadeau in view of and Khalifa discloses all the limitations of the claimed invention as set forth above, except for wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters. 
However, since Sands does not specifically teach wherein a body of the filtering beaker has an inner diameter of between 4 and 15 centimeters, Sands teaches a general tubular body (113) of variable diameters in order to enable it to be used in the 

Response to Amendment
Applicant’s amendments have overcome the nonstatutory double patenting rejection from previous Office Action. However, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection has not overcome as set forth above.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761